NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on June 28, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on June 28, 2022 in response to the non-final rejection mailed on March 4, 2022 have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kelly A. Plummer on August 5, 2022.
Please replace the claim set filed on June 28, 2022 with the following re-written claims. 

1-4.	(Canceled)  

5.	(Currently Amended)  A modified alcohol dehydrogenase that exhibits increased alcohol dehydrogenase activity with cofactor NADH as compared to an unmodified alcohol dehydrogenase of SEQ ID NO: 2,[[;]] wherein the amino acid sequence of the modified alcohol dehydrogenase 

6.	(Currently Amended)  The modified alcohol dehydrogenase of claim 5, wherein the modified alcohol dehydrogenase exhibits a cofactor preference for NADH over NADPH, as compared to the[[an]] unmodified alcohol dehydrogenase.

7.	(Currently Amended)  The modified alcohol dehydrogenase of claim 5, wherein the modified alcohol dehydrogenase exhibits an increased activity for reduction of acetone to isopropanol with NADH, as compared to the[[an]] unmodified alcohol dehydrogenase.

8.	(Currently Amended)  The modified alcohol dehydrogenase of claim 5, wherein the modified alcohol dehydrogenase exhibits an increased activity for oxidation of isopropanol to acetone, as compared to the[[an]] unmodified alcohol dehydrogenase.

9.	(Currently Amended)  The modified alcohol dehydrogenase of claim 5, wherein the modified alcohol dehydrogenase exhibits at least a 10-fold increase in alcohol dehydrogenase activity with cofactor NADH as compared to the[[an]] unmodified alcohol dehydrogenase.

10.	(Canceled)  

11.	(Currently amended)  A modified alcohol dehydrogenase, wherein the modified alcohol dehydrogenase exhibits alcohol dehydrogenase activity and has a cofactor preference for NADH over NADPH; 
wherein the modified alcohol dehydrogenase comprises the amino acid sequence of SEQ ID NO: 2 except for a combination of amino acid substitutions selected from: 
G198E and E247D; 
G198E and E247N; 
I173L and G198E; 
G198E, Y218F, and E247D; 
G198E and T248V; or 
G198E and Y218F;[[,]]
wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 2.

12-22.	(Canceled)  

23.	(Currently amended)  The modified alcohol dehydrogenase of claim 11, wherein the combination of amino acid substitutions is

24.	(Currently amended)  The modified alcohol dehydrogenase of claim 11, wherein the combination of amino acid substitutions is

25.	(Currently amended)  The modified alcohol dehydrogenase of claim 11, wherein the combination of amino acid substitutions is

26.	(Currently amended)  The modified alcohol dehydrogenase of claim 11, wherein the combination of amino acid substitutions is

27.	(Canceled)  

28.	(Currently amended)  The modified alcohol dehydrogenase of claim 5, wherein the amino acid sequence of the modified alcohol dehydrogenase 

29.	(Currently amended)  The modified alcohol dehydrogenase of claim 5, wherein the amino acid sequence of the modified alcohol dehydrogenase 

30.	(Currently amended)  The modified alcohol dehydrogenase of claim 5, wherein the amino acid sequence of the modified alcohol dehydrogenase 

31.	(Currently amended)  The modified alcohol dehydrogenase of claim 5, wherein the amino acid sequence of the modified alcohol dehydrogenase .

Election/Restrictions
The requirement for an election of species as set forth at pp. 5-7 of the Office action mailed on March 30, 2020 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Objections
The objection to claim 11 in the recitation of “the modified alcohol dehydrogenase has a sequence that is SEQ ID NO: 2…G198E and Y21F” is withdrawn in view of the applicant’s instant amendment to claim 11. 

Claim Rejections - 35 USC § 103
The rejection of claims 5-9 under 35 U.S.C. 103 as being unpatentable over Koepke et al. (US 2013/0267006 A1; cited on Form PTO-892 mailed on October 2, 2020; hereafter “Koepke”) in view of Maddock et al. (Protein Eng. Des. Sel. 28:251-258, 2015; cited on Form PTO-892 mailed on October 2, 2020; hereafter “Maddock”) and as evidenced by UniProt Database Accession Number P25984 (February 2017, 4 pages; cited on Form PTO-892 mailed on October 2, 2020; hereafter “UniProt”) is withdrawn in view of the applicant’s instant amendment to claim 5 to delete the alternative of SEQ ID NO: 23. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be the references of Koepke (supra) and Maddock (supra), the relevant teachings of which are set forth in a prior Office action (see, e.g., pp. 4-7 of the Office action mailed on March 4, 2022). However, the references of Koepke and Maddock do not teach or suggest the claimed modified alcohol dehydrogenases and do not provide a reasonable expectation of success to make the claimed modified alcohol dehydrogenases. As such, the modified alcohol dehydrogenase of claims 5-9 and 28-31 and the modified alcohol dehydrogenase of claims 11 and 23-26 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656